Citation Nr: 0708451	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury with associated leg pain, scars, and arthritis.    


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, wherein entitlement to service connection for 
residuals of back injury with associated leg pain, scars, and 
arthritis remained denied as the evidence submitted was not 
new and material.  

The appellant presented testimony at a personal hearing in 
September 2005 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

On March 29, 2006, the Board issued a decision which 
determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for a low back disability.  The appellant 
thereafter appealed the March 2006 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 
2006, the Secretary of Veterans Affairs, by and through the 
Office of the General Counsel, filed a Motion for Remand 
(Motion).  The Motion requested that the Court vacate the 
Board's March 29, 2006 decision and that the matter be 
remanded to the Board for action consistent with the Motion 
to provide adequate reasons and bases for its decision 
regarding whether the appellant received proper notice under 
the provisions of The Veterans Claims Assistance Act of 2000 
and whether VA satisfied its duty to assist the appellant.  
By an Order dated in October 2006, the Court granted the 
unopposed Motion, and the case was thereafter returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for residuals of a back injury with leg pains, scars and 
arthritis.  Previously, in a decision issued in October 1975, 
the Board denied entitlement to service connection for a back 
disorder.  Then, in a May 1991 rating decision, the RO 
determined that no new and material evidence had been 
presented which warranted a change in the prior decision.  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although notification letters were 
previously issued, they do not comply with the Kent ruling.

Further, evidence of record indicates that the appellant has 
been granted Social Security Administration (SSA) disability 
benefits.  The Court has interpreted the duty to assist to 
include requesting information and records from the SSA which 
were relied upon in any disability determination.  See Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Consequently, these 
records must be obtained and associated with the claims file 
prior to final adjudication of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for residuals of a back injury 
with associated leg pain, scars, and 
arthritis. 

In so doing, the RO will comply with any 
directives of the Veterans Benefits 
Administration and advise the appellant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.

2.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

